     Case 1:21-mc-00194-KPF Document 42 Filed 08/04/21 Page 1 of 2



       MILLER         KORZENIK             SOMMERS              RAYMAN           LLP
       THE PARAMOUNT BUILDING • 1501BROADWAY. SUITE 2015 • NEW YORK. NY 10036
                 TEL 212-752-9200 • FAX 212-688-3996 • WWW.MKSR.LAW



                                               July 29, 2021
Via ECF
Hon. Katherine Polk Failla, U.S.D.J.
40 Foley Square, Room 2103
New York, NY 10007
                                                                   MEMO ENDORSED
       Re:     Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF

Dear Judge Failla,

         We write on behalf of Petitioner Breaking Media, Inc. (“ATL”). We first wish to
inform the Court that we received today the transcript of Your Honor’s July 8, 2021 oral
decision (Dkt. 40), and we will be sending it to Respondent’s counsel. Second, during
the July 8 proceeding the Court asked us whether ATL intended to seek additional
attorneys’ fees for the time it incurred litigating its fee application. We do not; we will be
filing a Proposed Judgment for the Court’s consideration shortly.

        Lastly, we seek leave to supplement the record with copies of emails sent by
Respondent’s counsel to ATL’s counsel: the first after briefing of ATL’s fees application
was complete, the second after the Court’s July 8 decision. We do not intend to appeal
the decision if Respondent does not. But the emails from Respondent’s counsel indicate
that Respondent will appeal – and they show his counsel’s improper purpose in doing so.
As with his previous emails (see Dkt. 37, at 3-4), we have not responded to opposing
counsel’s gratuitous personal attacks. We simply ask that his latest emails be made part
of the record in the event that Respondent does appeal.

        As stated before, we do not act for Robert Kinney; we have never acted for Mr.
Kinney or at his direction; we have never spoken with or met Mr. Kinney; and neither we
nor our firm nor our client ATL has any involvement direct or indirect in the Texas
action. ATL wishes to have nothing to do with it. The unjustified discovery that
Respondent sought against ATL and that he also apparently sought against the Texas
Federal Court’s admissions committee (similarly denied) were both premised on the same
unjustifiable conspiracy theory. As these two emails indicate, that same conspiracy
theory and Mr. Tauler’s vindictive purpose drive his threat to appeal.

                                               Respectfully,

                                               /s/David S. Korzenik
                                               David S. Korzenik

                                               /s/Terence P. Keegan
cc: Counsel of record via ECF                  Terence P. Keegan
        Case 1:21-mc-00194-KPF Document 42 Filed 08/04/21 Page 2 of 2
The Court is in receipt of Petitioner's request for leave to
supplement the record. (Dkt. #41). If Respondent's counsel
wishes to file a response to Petitioner's request, he shall
do so by August 11, 2021.

Date:     August 4, 2021               SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
